Citation Nr: 1421786	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active military service from July 1991 to July 1995, from July 1997 to July 2002, and from June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's appeal was remanded by the Board in September 2011.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the March 2012 supplemental statement of the case, additional VA treatment records dated through May 2013 were associated with the claims file.  However, review of these records reveals only one relevant entry, and it is cumulative and redundant of the evidence of record dated prior to the March 2012 supplemental statement of the case.  Accordingly, appellate adjudication may proceed.


FINDING OF FACT

The evidence does not relate the Veteran's currently diagnosed low back disability to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; no relevant private treatment records were identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The November 2011 VA examination was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board may proceed to a decision. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's VA treatment records dated between May 2007 and December 2012 from the Tennessee Valley VA Medical Center (VAMC), Cookeville Community Based Outpatient Clinic (CBOC), and Alvin C. York Outpatient Clinic (OPC) document the Veteran's reports of chronic low back pain and reflect a currently diagnosed low back disability, to include as noted in the November 2011 VA examination report and in a November 2012 MRI report.  Because this appeal, however, turns on whether the Veteran's low back disability is related to or had its onset in service, the Board will confine its discussion of that evidence that relates to that issue.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

After a thorough review of the record, the Board finds that the evidence does not support the Veteran's claim for service connection as it does not establish a relationship between his currently diagnosed low back disability and his military service or any incident therein.  The Veteran's service treatment records only show one occasion, his November 2005 post-deployment questionnaire, on which the Veteran reported back pain.  In that document, he stated that he had experienced back pain while on deployment, but was not experiencing it post-deployment.  However, he also stated that he did not have any medical problems that developed during the deployment.  

Further, the November 2011 VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine disability was related to his military service.  His rationale for this opinion noted that while the Veteran had objective findings of back pain on examination, the evidence did not establish a specific traumatic injury, or treatment for any back symptomatology during service.  For that reason, there was no causal relationship between the diagnosed condition and the Veteran's military service.  

The VA examiner's rationale is consistent with the Veteran's own report that his back pain did not begin as a result of a specific injury, but rather that it was an "insidious onset" of low back pain after the Veteran's last overseas tour, as well as the service treatment records which do not document reports of low back pain during service.  Although the Veteran has asserted, to include at the November 2011 VA examination and a December 2012 VA outpatient visit, that his low back pain is related to his military service, his lay determinations are not probative, as he lacks the professional training required to offer such an opinion.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For these reasons, the Board finds that the criteria for service connection for a low back disability are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


